D. H. Buttz, as assignee of two claims against the County of Charleston for salary due to a deputy coroner and his constable from December, 1879, to July 1880, presented these claims to the Board, of County Commissioners, in November, 1880. This assignment .bore date July 26th, 1880. In December, 1880, one Collins presented an assignment of earlier date than plaintiff’s, . for these same claims. The Board approved the claims,^ and declared Collins to be the proper owner and holder thereof. Plaintiff appealed to the Court of Common Pleas, where the case was tried de novo before his Honor, Judge Kershaw, and a jury. The verdict sustained *587tlie action of the Board, except in an immaterial matter not here involved. On plaintiff’s appeal, held:
April 11th, 1882.
S. J. Lee, for appellant; J. E. Burlee, contra.
1. The case having been tried de novo, exceptions to' the action of the Board of County Commissioners are not pertinent to the inquiries presented to this court.
2. There being two rival claimants of the accounts, it was absolutely essential that the Board and the court should determine to whom the money was due. And if the Board erred in determining this question without giving to the claimants the opportunity of being heard, the appellant here can take no exception to such error by the Board, as he was fully heard at the trial de novo on Circuit. Judgment affirmed. Opinion by
Mr. Justice McIver,